PER CURIAM.
In the above numbered and entitled cause, comes the appellant by its counsel, Clyde O. Eastus, Esq., United States Attorney, and the appellee by his counsel, George A. McCall, Esq., and file a joint stipulation to reverse and remand said cause.
Pursuant to said stipulation, it is ordered and adjudged by this court that the judgment of'the said District Court in this cause be, and the same is hereby, reversed; and that this cause be, and it is hereby, remanded to the said District Court for a new trial for the purpose of entering a judgment in favor of Robert Pope for the sum of $4,750. It is further ordered that the mandate of this court shall issue forthwith.